DESCRIPTION OF PERFORMANCE GOALS

ESTABLISHED IN CONNECTION WITH 2009-2011 CASH PERFORMANCE PLAN UNDER THE 2007
LONG-TERM INCENTIVE PLAN

 

The Compensation and Management Development Committee of the Board of Directors
of ArvinMeritor, Inc. (“ArvinMeritor”), established a cash performance plan for
the three-year performance period ending September 30, 2011, under Section 13 of
the 2007 Long-Term Incentive Plan, as amended. Performance goals are based on
ArvinMeritor’s return on invested capital (“ROIC”), defined to mean
ArvinMeritor’s net income for each of the three years in the performance cycle
(before cumulative effect of accounting changes, gains and losses on sale of
businesses, minority interest, tax-effected interest expense and tax effected
restructuring expense) divided by the invested capital (total debt, including
preferred capital securities, minority interests and shareowners’ equity), for
such fiscal year.

 

The Compensation Committee also established target awards, stated as dollar
amounts, for each participant. Participants can earn from 0% to 200% of his
target award, based on actual ROIC against specified levels. Payouts are also
multiplied by the percentage change in the price of ArvinMeritor common stock
over the three-year performance period, which may increase the payment finally
awarded up to a maximum of 200% of the original amount or reduce it down to a
minimum of 50% of the original amount.



The following chart summarizes the ROIC targets for the first fiscal year in the
three year performance period:

 





 

 

 

Performance Level

 

 

 

ROIC

 

Percentage of Target Award Earned

Threshold for Payout

3.5%

16.7%

Target Payout

5.0%

33.3%

Maximum Payout

6.5%

66.7%



 

     At the beginning of the second fiscal year, the ROIC target will be
determined for the second year in the performance period and, possibly, the
third year. If the ROIC target for the third year is not determined at the
beginning of the second fiscal year, it will be determined at the beginning of
the third fiscal year. 

 

      At the end of the three year performance period, the total amount paid
will be the sum of the percentages of target award earned for each year.

 


 

